Case 1:20-cr-00052-DLC Document116 Filed 10/06/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

Peer re erm arn eee ee ee ee ee i a x
UNITED STATES OF AMERICA, : 20cr052 (DLC)
-VO : ORDER
HERMAN STEWARD, : YO SONY
Defendant. » {EUS CSN
. 1 DOXCUIMER

I x ELEY Re NICAL ye FE fuk ED 5b

Or we
DENISE COTE, District Judge: STE BY! LED: | :

 

 

 

 

 

 

Having received letters dated October 5, 3030 from =
Government and defense counsel regarding the defendant’s medical
condition, it is hereby

ORDERED that the October 5 letters shall be sealed.

IT IS FURTHER ORDERED that a telephone conference is
scheduled for October 16, 2020 at 11:30 a.m. in which counsel
for the Government and the defendant, and a member of the
medical staff of the Metropolitan Correctional.Center familiar
with the defendant’s medical condition, shall participate. The
parties shall use the following dial-in credentials for the

telephone conference:

Dial-in: 888-363-4749
Access code: 4324948

IT IS FURTHER ORDERED that the Bureau of Prisons shall make

every effort to have the ultrasound occur before the October 16

telephone conference.

 
Case 1:20-cr-00052-DLC Document116 Filed 10/06/20 Page 2 of 2

IT IS FURTHER ORDERED that the Bureau of Prisons shall make
every effort to have a psychiatrist examine the defendant before
October 16.

Dated: New York, New York
October 6, 2020

Mie bi

VIDENLSE COTE
United Btates District Judge

 
